DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 25 February 2020 and 8 June 2020 are being considered by the examiner.

Drawings

Figure 15 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the plurality of first grooves” and “the plurality of second grooves” which lack antecedent basis within claim 9.  Claim 2 recites “a plurality of first grooves” and “a plurality of second grooves” and thus it is suggested that claim 9 is amended to depend from claim 2 instead of claim 1.
Claim 11 recites “the first pinhole sub-film” and “the second pinhole sub-film” which lack antecedent basis within claim 11.  Claim 2 recites “a first pinhole sub-film” and “a second pinhole sub-film” and thus it is suggested that claim 11 is amended to depend from claim 2 instead of claim 1.

Claim 13 recites “the first pinhole sub-film” and “the second pinhole sub-film” which lack antecedent basis within claim 13.  Claim 2 recites “a first pinhole sub-film” and “a second pinhole sub-film” and thus it is suggested that claim 13 is amended to depend from claim 2 instead of claim 1.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 2018/0175125).

Regarding claim 1, Chung et al. disclose a light collimating structure, comprising: 
a plurality of stacked base substrates in a first direction (Figure 1A, substrates 1321 and 1341 are stacked in a vertical direction of the figure.); and 
a pinhole film between two adjacent base substrates (Figure 1A, pinhole film 1342 is between 1321 and 1341);
wherein the pinhole film comprises a plurality of light-passing openings in a second direction configured to allow light within a half-light receiving angle to pass through the light- passing openings (Figure 1A and 1B, the openings are shown arranged in the horizontal direction, and allow a “half-light” receiving angle as shown in Figure 1A.).

Regarding claim 14, Chung et al. disclose an optical fingerprint identification apparatus, comprising: 
a light emitting apparatus, configured for emitting light being reflected by a fingerprint wApplication No. Not Yet :AssignedDocket No. P1909 32US00hen fingerprinting identification is performed (Figure 1A, 120 is a light emitting apparatus, which emits light that is reflected by a fingerprint.);
the light collimating structure according to claim 1 under the light emitting apparatus, configured for receiving and transmitting the light reflected by the fingerprint (Figure 1A, the light collimating structure is labeled together as 130 which is under 120.); and
.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0175125) in view of Lee et al. (US 2016/0254312).

Regarding claim 10, Chung et al. disclose the light collimating structure according to claim 1.
Chung et al. fail to teach wherein the pinhole film and the plurality of base substrates are made of a black light-absorbing material or a material that absorbs light of a first range of wavelengths, time first range of wavelengths being from 380 nm to 780 nm.
Lee et al. disclose of a collimator made of a black light-absorbing material or a material that absorbs light of a first range of wavelengths, the first range of wavelengths being from 380 nm to 780 nm (Paragraph [0065] teaches that a collimator is made of a black light-absorbing material.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Lee et al. to make the collimator taught by Chung et al., which includes the pinhole film and the plurality of base substrates, to be made of a black light-absorbing material.  The motivation to combine would have been in order to improve the filtering of the light that is to be received by a fingerprint sensor, thus improving the fingerprint detection.

Allowable Subject Matter

Claims 15-20 are allowed.

Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9 and 11-13 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter in claim 2 is that the claim recites “wherein the pinhole film comprises a first pinhole sub-film and a second pinhole sub-film, the first pinhole sub-film comprises a plurality of first grooves, the second pinhole sub-film comprises a plurality of second grooves, each of the first grooves in the first pinhole sub-film is corresponding to one of the plurality of second grooves in the second sub-film, each of the first grooves and the corresponded one of the plurality of second grooves are oppositely disposed to form one of the light-passing openings” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 3-8 are objected to due to their dependency from claim 2.
Claim 15 is allowed for the same reasons as mentioned above with respect to claim 2.
Claims 16-20 are allowed due to their dependency from claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
14 September 2021